MOORE, Chief Justice.
This is an action by a farm worker against his employer for injuries sustained February 28, 1966 while in the course of his employment. Plaintiff’s petition alleges defendant failed to provide a safe place to work, failed to provide a connector hose to a gasoline barrel and as a result a gasoline fire started from which plaintiff sustained burns requiring medical and hospital care. Defendant’s answer denies the charges of negligence and affirmatively alleges plaintiff’s damages were “the direct proximate result of plaintiff’s own negligence, said negligence consisting of lighting or attempting to light a cigarette after the plaintiff had spilled gasoline on or about his clothing.” Plaintiff has appealed from judgment on jury verdict in favor of defendant. We, like the parties, disregard the fact defendant died shortly before trial time and his wife as executrix has been substituted as the named defendant.
Plaintiff asserts the trial court erred in (1) defining contributory negligence in instruction 7 as “negligence on the part of a person contributing in any way or in any degree directly to the injury of himself or his property”, (2) submitting instruction 23 regarding impeachment based on plaintiff’s admission of a felony conviction, made on direct examination.
In view of the issues presented on this appeal, only a brief statement of facts is necessary. Plaintiff, age 19 when the accident took place, had lived on a farm and was familiar with farm work and machinery. He testified on direct examination he had entered a plea of guilty to forgery, was sentenced to ten years in the Men’s Reformatory at Anamosa, was paroled and his parole agent helped him to get the job working on defendant’s farm. He started working in November, 1965. He stated defendant’s John Deere tractor was difficult to start because a bearing was out of the starter, defendant helped him start it on February 28, 1966 and then went to another part of the farm. Plaintiff drove the tractor out of the shed to near a gasoline barrel which was on a high stand and to which a hose was usually connected and used to fill the tractor. The hose had been removed a few days before and taken to a water tank. Plaintiff to fill the tractor, used a five-gallon can which he held under the spigot which was higher than his head. In doing so some of the gasoline spilled on his clothing. Plaintiff’s testimony includes:
“Q. Describe to the jury how you filled that five-gallon can? A. Well, I had to hold it up underneath the spigot. Turn the spigot on. Then I held it as close as I could. Then I shut the spigot off. Set it down to rest my arms, and picked it up and poured it into the tractor. And emptied the can. Took the funnel out. The lid had shaken off the tractor. And fell down on the ground. I picked it up and was going to put it back on. I got about half-way on and I caught fire somehow. That’s the last I remember of it.
“Q. Were you smoking? A. No.”
The tractor tank was about level with plaintiff’s head. After the upper part of his clothing caught fire plaintiff rolled on the ground until Mrs. Seidel heard his call for help, came out of the house and put the fire out with a fire extinguisher. Plaintiff suffered serious burns, which required medical and hospital care.
On cross-examination plaintiff, as abstracted in the record, stated: “On the day of the incident he was dressed with one pair of coveralls on, an insulated sweatshirt, a shirt and a tee-shirt. The sweatshirt had a hood on it with two pockets. The coveralls also had six pockets. There were two breast pockets, two front hip *428pockets and two rear hip pockets. There was one pocket on the shirt. The coveralls and sweatshirt were equipped with zippers. He kept the cigarettes that day in his shirt pocket which was the breast pocket inside the coveralls. The cigarette lighter was located in the front hip pocket of his coveralls on the right side. He does not remember if he had anything else in that pocket. He may have had a few bolts, nails or something he picked up around the farm. He had a pair of pants under the coveralls.”
Defendant was deceased at trial time. The only other testimony regarding the accident itself was that of his widow. She testified she first saw plaintiff after the fire standing south of the house. Plaintiff had pulled the sweatshirt off and it was lying on the ground. She there extinguished the fire. Her husband arrived soon thereafter and took plaintiff to the hospital. A few minutes later she went to the gas barrel, shut the tractor off and noticed plaintiff’s lighter and cigarettes on the ground near the tractor. She observed no evidence of singeing or burning near or on the tractor itself. Plaintiff on previous occasions had been warned about his smoking.
I. The trial court in instruction 9 set out three propositions which plaintiff was required to prove, namely defendant’s negligence, proximate cause and damage. The jury was told if they found plaintiff had established these propositions then they should proceed to determine the amount of plaintiff’s recovery.
Instruction IS, substantially uniform instruction 3.23, set out the applicable law regarding defendant’s affirmative defense that plaintiff was contributorially negligent. It included this paragraph. “If you find the plaintiff entitled to recover, then you should give consideration to the defense of contributory negligence in mitigation of damages.”
As argued by defendant-appellee it seems evident from the verdict for defendant the question of mitigation of plaintiff’s damages was never reached by the jury. If so then error, if any, in instruction 7 would be without prejudice. We prefer however to consider plaintiff’s assigned error regarding that instruction.
' Instruction 7 sets out definitions of negligence and reasonable care and caution and then states: “ ‘Contributory negligence’ is negligence on the part of a person contributing in any way or in any degree directly to the injury and damage of himself or his property.”
As we point out in Schultz v. Gosselink, 260 Iowa 115, 120, 148 N.W.2d 434, 437, and Matuska v. Bryant, 260 Iowa 726, 739, 150 N.W.2d 716, 724, prior to the effective date of Code section 619.17, a claimant was required to plead and prove his freedom from negligence which contributed in any way or in any degree directly to the accident.
Code section 619.17 provides: “Contributory negligence — burden. In all actions brought in the courts of this state to recover damages of a defendant in whiéh contributory negligence of the plaintiff, actual or imputed, was heretofore a complete defense or bar to recovery, the plaintiff shall not hereafter, have the burden of pleading and proving his freedom from contributory negligence, and if the defendant relies upon negligence of the plaintiff as a complete defense or bar to plaintiff’s recovery, the defendant shall have the burden of pleading and proving negligence of the plaintiff, if any, and that it was a proximate cause of the injury or damage. As used in this section, the term ‘plaintiff’ shall include a defendant filing a counterclaim or cross-petition, and the term ‘defendant’ shall include a plaintiff against whom a counterclaim or cross-petition has been filed.”
Rule 97, Rules of Civil Procedure, which has remained unchanged since being adopted in 1943, provides: “Negligence; mitigation. In an action by an employee against an employer, or by a passenger *429against a common carrier to recover for negligence, plaintiff need not plead or prove his freedom from contributory negligence, but defendant may plead and prove contributory negligence in mitigation of damages.”
Plaintiff argues section 619.17 applies to rule 97 and therefore instruction 7 was erroneous. In other words he claims the established law under rule 97 was changed by section 619.17. Like the trial court, we do not agree.
Code section 619.17 is specifically limited to the question of liability where “the defendant relies upon negligence of the plaintiff as a complete defense or bar to plaintiff’s recovery.” It applies only to the question of causation of plaintiff’s injury and damages. Rule 97, is limited to the question of the amount to be allowed after liability is found. Erickson v. Erickson, 250 Iowa 491, 495, 496, 94 N.W.2d 728, 730; Oestereich v. Leslie, 212 Iowa 105, 114, 234 N.W. 229, 233.
The trial court did not err in giving the definition of contributory negligence as it relates to the doctrine of mitigation of damages.
II. Code section 622.17 provides: “A witness may be interrogated as to his previous conviction for a felony. * * On direct examination plaintiff admitted such a conviction.
Instruction 23 given by the trial court states: “The plaintiff has admitted he has previously been convicted of a felony.
“This is one of the recognized methods of impeaching a witness and discrediting his testimony, and should be considered for no other purpose. It is for the jury to say whether a witness has been successfully so impeached. You may disregard the testimony of an impeached witness, but are not bound to do so, and you should not do so if the testimony is corroborated by other credible evidence, or if for any other reason, you believe such testimony to be true. The credit and weight of the testimony of the witnesses are to be determined by the jury alone, in view of all of the evidence, and all of the facts and circumstances of the case.”
Plaintiff argues defendant made no attempt to impeach him, his testimony had not been controverted and the trial court erred in giving instruction 23 on its own motion and over plaintiff’s objections.
In State v. Anderson, Iowa, 159 N.W.2d 809, 812, 813, after reviewing section 622.17 and our prior holdings, we held it matters not who asks the prior felony conviction question and that where such evidence is shown the trial court must give an instruction limiting consideration thereof to impeachment.
Our holding in State v. Anderson, supra, defeats plaintiff’s contentions made in his second assigned error.
Affirmed.
All Justices concur except RAWLINGS, J., who concurs specially.